Name: Commission Regulation (EEC) No 2724/90 of 24 September 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9. 90No L 261 /28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2724/90 of 24 September 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium 1 . Article 1 (1 ) is replaced by the following : 'Article 1 1 . The Belgian intervention agency shall accept each week, for purchase at Community expense, three-quarters of the animals for which applications to buy in have been submitted during the week and up to 5 625 live pigs weighing more than 110 kilograms on average per lot and up to 1 125 piglets weighing more than 25 kilograms on average per lot.' 2. In Article 3 ( 1 ), 'ECU 127' in the first paragrah is replaced by 'ECU 114', and 'ECU 104' in the second paragraph is replaced by 'ECU 94'. 3 . In Article 3 (2), 'ECU 43' is replaced by 'ECU 40'. 4. Annex I is replaced by the following : ANNEX I The territory to the west of the trunk road N 327 and the trunk road N 370 covering :  parts of the communes of Wingene and Pittem,  parts of the commune of Ardooie, with the excep ­ tion of the area situated west of the motorway A THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Belgium, animal health measures were adopted by Commission Decision 90/ lSl /EEC of 30 March 1990 concerning certain protec ­ tion measures relating to classical swine fever in Belgium (3), as last amended by Decision 90/177/EEC (4), and exceptional support measures for the market in pigmeat were adopted for that Member State by Commis ­ sion Regulation (EEC) No 2351 /90 (*), as last amended by Regulation (EEC) No 2594/90 (6) ; Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures consisting in the purchase of heavy piglets and heavy pigs should be limited to a reduced area ; whereas, therefore the maximum quantities of animals which can be purchased each week should be decreased ; Whereas the buying-in price for these heavy animals should be adjusted in view of market developments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2351 /90 is hereby amended as follows : 17,  parts of the communes of Meulebeke, Tielt and Ruiselede, with the exception of the area situated south-west of the trunk road N 399 and the trunk road N 37.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 90, 5. 4. 1990, p. 26. (4) See page 31 of this Official Journal . 0 OJ No L 215, 10 . 8 . 1990, p. 9 . 6 OJ No L 244, 7. 9 . 1990, p. 31 .